Citation Nr: 0420547	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for papillary thyroid 
cancer, status post parathyroidectomy, claimed as secondary 
to radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




REMAND

The veteran had active military service from July 1968 to 
June 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision.  The veteran 
filed a notice of disagreement in February 2003, the RO 
issued a statement of the case in October 2003, and the 
veteran perfected his appeal in November 2003.

When he perfected his appeal in November 2003, the veteran 
requested a video conference hearing.  This hearing was 
scheduled to take place in February 2004, but the veteran 
failed to appear.  However, in a written statement 
subsequently associated with the claims file, the veteran 
stated that he was unable to attend the hearing because of 
weather and asked that the hearing be rescheduled.  
Accordingly, the Board is REMANDING this case to the RO via 
the Appeals Management Center in Washington, DC, for the 
following (VA will notify you if further action is required 
on your part):

Schedule the veteran for a 
videoconference hearing before a veterans 
law judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  





